ILLINOIS OFFICIAL REPORTS
                                         Appellate Court



             J.S. Riemer, Inc. v. Village of Orland Hills, 2013 IL App (1st) 120106




Appellate Court            J. S. RIEMER, INC., Plaintiff and Counterdefendant, v. THE VILLAGE
Caption                    OF ORLAND HILLS, an Illinois Municipal Corporation, Defendant and
                           Counterplaintiff and Third-Party Plaintiff-Appellant (Barclay and
                           Associates, Third-Party Defendant-Appellee; Robert R. Slanker and
                           Associates, Ltd., an Illinois Corporation, and Testing Service
                           Corporation, an Indiana Corporation, Third-Party Defendants).


District & No.             First District, Fifth Division
                           Docket No. 1-12-0106


Filed                      May 10, 2013


Held                       In a village’s third-party complaint for fraud and breach of contract
(Note: This syllabus       against the architectural firm involved in the construction of village’s
constitutes no part of     community center, the trial court properly entered summary judgment for
the opinion of the court   the architect on the ground that the complaint was barred by the four-year
but has been prepared      statute of limitations for actions with regard to the design, management
by the Reporter of         or supervision of construction, notwithstanding the village’s contention
Decisions for the          that the firm was estopped from raising the statute of limitations and
convenience of the         fraudulently concealed the village’s cause of action by its
reader.)
                           misrepresentations that the excavator caused the building’s floor to sink
                           into the ground, since a reasonable party in the village’s position would
                           have been on notice that was caused by the architectural firm’s
                           authorization of the inadequate excavation.


Decision Under             Appeal from the Circuit Court of Cook County, No. 05-L-0595; the Hon.
Review                     Sanjay T. Tailor, Judge, presiding.


Judgment                   Affirmed.
Counsel on                 Mark Sterk, of Odelson & Sterk, Ltd., of Evergreen Park, and Michael J.
Appeal                     Wall, of Rothschild, Barry & Myers LLP, of Chicago, for appellant.

                           Thomas B. Orlando, Douglas J. Palandech, and Garrett P. Kern, all of
                           Foran Glennon Palandech Ponzi & Rudloff PC, of Chicago, for appellee.


Panel                      JUSTICE TAYLOR delivered the judgment of the court, with opinion.
                           Justices Howse and Palmer concurred in the judgment and opinion.


                                             OPINION

¶1          Plaintiff Village of Orland Hills (Village) appeals from the trial court’s grant of summary
        judgment for third-party defendant Jack Barclay & Associates (Barclay) pursuant to the four-
        year statute of limitations for actions concerning the design, management, or supervision of
        construction.
¶2          The Village hired Barclay to perform architectural services for the construction of a new
        community center building for the Village. The building was substantially completed by July
        1, 2001. It is undisputed that the concrete floor of the building is sinking into the ground
        because it was built over peat, which is being compressed by the weight of the building.
¶3          The Village brought suit against Barclay on December 8, 2006, seeking damages for
        breach of contract and fraud. Barclay moved for summary judgment on grounds that the
        Village’s suit was time-barred. The trial court granted its motion. The Village now appeals,
        contending that Barclay is estopped from raising the statute of limitations because of certain
        alleged misrepresentations that it made to the Village. For the reasons that follow, we affirm
        the judgment of the trial court.

¶4                                        I. BACKGROUND
¶5          The following facts are undisputed for purposes of this appeal. Barclay is engaged in the
        business of providing professional architectural services. On September 16, 1999, the Village
        entered into a written contract with Barclay to perform architectural and design services in
        connection with the construction of a new community center. The contract between the
        Village and Barclay, which was modeled upon a standard form contract produced by the
        American Institute of Architects, contains the following provision (hereinafter Article 9.3):
                “9.3. Causes of action between the parties to this Agreement pertaining to acts or
            failures to act shall be deemed to have accrued and the applicable statutes of limitations
            shall commence to run not later than either the date of Substantial Completion for acts
            or failures to act occurring prior to Substantial Completion or the date of issuance of the
            final Certificate of Payment for acts or failures to act occurring after Substantial
            Completion.”


                                                 -2-
¶6          Barclay submitted plans and specifications to the Village which, among other things,
       called for certain excavation work to be done. The Village then hired J.S. Riemer, Inc.
       (Riemer), to perform the specified excavation work. Riemer excavated the project site on
       August 10 and 11, 2000.
¶7          The community center was substantially complete by July 1, 2001. However, as shall be
       detailed further below, it was subsequently discovered that the concrete floor of the building
       was sinking into the ground because it was built over peat that had not been excavated prior
       to the construction of the building.
¶8          On January 18, 2005, Riemer brought suit against the Village because it had not been
       paid in full for its excavation work. (We need not discuss the details of this suit, since
       Riemer is not a party to the instant appeal, nor is its liability at issue here. The only parties
       to the instant appeal are the Village and Barclay.) On April 15, 2005, the Village filed a
       counterclaim against Riemer, alleging that Riemer improperly excavated the project site. The
       Village also filed counterclaims against Robert R. Slanker & Associates, the construction
       manager, and Testing Service Corporation (TSC), a company which the Village hired to
       perform tests on the soil at the project site.
¶9          On December 8, 2006, more than five years after the date of substantial completion for
       the building, the Village filed a third-party action against Barclay. This action is the subject
       of the instant appeal. The Village’s second amended complaint, which frames the issues now
       before us, alleged the following. Under the terms of the parties’ contract, Barclay agreed to
       prepare drawings, plans, and specifications for the construction of the building, and Barclay
       also agreed to inspect the construction work in order to make sure that it complied with its
       plans and specifications. As part of this work, Barclay ordered that various soil tests be
       performed on the site. These tests showed that the building site contained extensive deposits
       of peat. However, according to the Village, Barclay’s plans and specifications for the
       building were defective in that they did not require the removal of all the peat from the site.
       Additionally, Riemer did not complete all the excavation work required by Barclay’s
       specifications, and Barclay was allegedly informed of this fact, but Barclay nevertheless gave
       its approval for the pouring of the concrete floor.
¶ 10        The Village further alleged that in the late summer of 2002, the concrete floor of the
       building began separating from the foundation walls and appeared to be sinking into the
       ground. When asked by the Village to give its opinion on the cause of the sinking floor,
       Barclay told the Village that it was the fault of the excavator Riemer for not compacting the
       earthwork and fill under the floor. Barclay also called for measurements to be made at
       various times from November 2002 to February 2005, measuring the depths to which the
       floor was sinking. A report by the soil testing company in March 2003 stated that the floor
       was located over “underlying unsuitable soils.” However, according to the Village, Barclay
       continued to deny that its design was defective and continued to blame Riemer for the
       problems with the building. The Village additionally alleged that, in reliance upon the
       expertise of Barclay, it pursued litigation against Riemer and against the construction
       manager but forbore to bring suit against Barclay.
¶ 11        Based upon these allegations, the Village’s complaint sought relief against Barclay in


                                                 -3-
       three counts. The first count is for breach of contract. The second and third counts are for
       fraudulent concealment and fraudulent misrepresentation, based upon Barclay’s alleged
       assertions that Riemer alone was to blame for the problems with the building.
¶ 12       Barclay moved for summary judgment, contending that the Village’s suit was time-barred
       under section 13-214 of the Code of Civil Procedure (735 ILCS 5/13-214(a) (West 2010)),
       which provides a four-year statute of limitations for actions “against any person for an act
       or omission of such person in the design, planning, supervision, observation or management
       of construction, or construction of an improvement to real property.” Barclay also contended
       that it was not equitably estopped from raising the statute of limitations, because the Village
       had sufficient information to bring suit against Barclay within the period of limitations.
       Specifically, Barclay argued that the Village knew all of the following by March 2003: (1)
       Barclay’s original plans called for the excavation of peat from the building site; (2) Barclay
       subsequently approved a change to that plan whereby the peat was not properly excavated;
       and (3) a March 19, 2003, report by TSC attributed the problems with the building to the fact
       that it was built over “unsuitable soils.”
¶ 13       In support of its motion for summary judgment, Barclay attached the deposition
       testimony of John Daly, the Village manager, and Joseph Ennesser, the Village’s building
       commissioner. Daly testified that a TSC soil report dated December 8, 1999, indicated the
       presence of peat at the project site. According to Daly, Barclay’s original excavation plan
       involved the removal of all of the peat from the site. Pursuant to Barclay’s plan, the bid for
       the excavation job called for the removal of six feet of unsuitable soil. Daly testified that
       Barclay assured the Village that it would oversee the construction efforts “at all critical
       times,” including during the excavation.
¶ 14       As noted, the excavation of the project site took place from August 10 to 11, 2000. Daly
       testified that Riemer failed to excavate to the full six-foot depth specified in the bid. At this
       point in the deposition, counsel for Riemer showed Daly a letter, dated August 12, 2000, that
       the construction manager had sent to Daly. The letter stated: “The excavation went well, and
       by the end of the day, August 11, 2000, we had reached acceptable soils without entering into
       any additional unit costs for excavation.” Daly said that he recalled reading the letter on or
       about that date. Prior to the issuance of that letter, Daly had told the construction manager
       that Barclay needed to approve the excavation work before proceeding with filling and
       compacting. “I want a signoff from Barclay,” he said, “or you’re not going to start anything.”
       Daly testified that the construction manager confirmed that Barclay had indeed approved the
       excavation work at issue.
¶ 15       Daly additionally testified that the problems with the building floor first manifested in
       around late 2001 to early 2002. Upon Barclay’s advice, the Village ordered various tests to
       be performed and submitted the results of those tests to Barclay. “Again,” Daly stated, “we
       were relying on Barclay & Associates to guide us as they had from the onset with this project
       and to utilize their expertise in determining what actions to take throughout the entire
       process.”
¶ 16       Barclay next presented the deposition testimony of Ennesser, the Village’s building
       commissioner, which was largely in accord with Daly’s deposition testimony. Ennesser


                                                 -4-
       stated that at a Village committee meeting prior to the excavation, he heard “the architects
       and everyone” saying that a lot of soil would have to be excavated from the project site.
       Subsequently, Ennesser observed the excavation work that had been done at the site. He
       stated that based upon the previous discussion, he had been expecting to see “quite a large
       hole in the ground,” and he was concerned that it was not happening.
¶ 17        On or around August 11, 2000, Ennesser expressed this concern to Robert Slanker, the
       construction manager. “I asked him if the architect was aware of it,” Ennesser stated. “He
       said he was.” Ennesser then spoke with a Barclay architect named Leonard Sawosko, asking
       him why more soil was not being removed. Sawosko replied that subsequent testing showed
       that the current level of excavation was sufficient to support the floor. After that
       conversation, Ennesser said, “I just let it go because I assumed he was the man in control and
       knew what he was doing, and I kind of put my faith into him, so....” He testified that Barclay,
       as “the authority on the job,” would have been authorized to make changes to the original
       specifications for excavation.
¶ 18        Ennesser additionally testified that at some point, he discussed with other Village
       personnel the possibility of receiving credit from Riemer because Riemer excavated less soil
       than the amount indicated in the bidding specifications. “They didn’t do all of the work,” he
       explained. “They didn’t excavate as much as they were supposed to. *** [A]nd so I assumed
       that we should get a credit.”
¶ 19        Ennesser finally stated that in his opinion, the cause of the problems with the building
       was “bad soil” under the building slab. When asked how he came to that opinion, he replied,
       “Just because originally, I think as I stated before, the original soil borings showed that there
       was bad soil there. And the fact that it’s still there and we’re having problems, it just kind
       of adds up, you know.”
¶ 20        Barclay also attached a copy of TSC’s report, dated March 19, 2003, and addressed to
       Glenn Bilina, the director of the Village’s department of recreation. In the report, TSC states
       that between November 2002 and March 2003, TSC took five sets of elevation readings of
       the building floor. All measured points settled approximately three-fourths to one inch during
       that time period. The report further states: “It is our opinion that the settlement observed has
       occurred because the foundation of the building is supported on caissons, while the floor slab
       is floated over the underlying unsuitable soils.”
¶ 21        The Village filed a response to Barclay’s motion for summary judgment in which it
       contended that Barclay was equitably estopped from raising the statute of limitations. It
       stated that when the floor of the building started to sink, the Village sought Barclay’s opinion
       as to what was happening and why. According to the Village, Barclay actively and
       affirmatively misled the Village as to the cause of the problem, shunting blame to Riemer
       instead of admitting its own fault, and the Village relied upon these misrepresentations in
       forbearing from suit against Barclay.
¶ 22        In support, the Village attaches the deposition testimony of Bilina, the director of the
       Village’s department of recreation. Bilina testified that approximately six to eight months
       after the building was substantially complete, he observed that the floor was sinking. He and
       Daly called one of Barclay’s architects, Jack Barclay, to inspect the building. Bilina testified


                                                 -5-
       that Jack Barclay “basically said it was the compaction. It wasn’t compacted properly.” Jack
       Barclay then advised the Village to have elevation measurements taken, which the Village
       did.
¶ 23       The Village also attaches correspondence between Barclay and the Village. The first such
       exhibit is a letter dated March 2, 2005, sent from Barclay to Bilina, in which Barclay
       discussed the cause of the problems with the building:
                “As I recall, this area of the building had the poorest soil, and it was necessary to
           provide the largest amount of earthwork and fill. It is my opinion, therefore, that the
           compaction of such earthwork and filling was not done correctly, which would be the
           cause of the settlement observed in these area [sic].
                My suggestion is to have these areas cored by an independent soil testing company,
           as a means of determining exactly what is the cause of the settlement.”
¶ 24       The Village next attaches a letter dated December 10, 2005, from Jack Donovan,
       Barclay’s retained structural engineer, to Daly. With regard to the cause of the problems with
       the building, Donovan stated: “The job specifications required existing sub-grade to be
       tested, then compacted or removed and replaced, if necessary. *** I have not been able to
       find any evidence that this was done.”
¶ 25       On September 12, 2011, after hearing oral argument by the parties, the trial court granted
       Barclay’s motion for summary judgment. In rendering this decision, the court specifically
       cited TSC’s report to the Village dated March 19, 2003, in which TSC attributes the cause
       of the building problems to “unsuitable soils.” The court explained: “[T]his letter, to me,
       seems to clearly indicate that [the Village] should have pursued the architect and could have
       pursued the architect well before the Statute of Limitations expired.” Thus, the trial court
       granted summary judgment for Barclay on all counts. The Village now appeals.

¶ 26                                       II. ANALYSIS
¶ 27        On appeal, the Village contends that the trial court erred in finding its suit to be time-
       barred for two reasons. First, the Village argues that Barclay is equitably estopped from
       raising the statute of limitations because of certain alleged misrepresentations it made to
       convince the Village to forbear from suit. Second, in the alternative, the Village argues that
       the statute of limitations was tolled by Barclay’s fraudulent concealment of the action.
¶ 28        In considering these contentions, we are mindful that summary judgment is appropriate
       if, “when viewed in the light most favorable to the nonmoving party, the pleadings,
       depositions, admissions, and affidavits on file reveal that there is no genuine issue as to any
       material fact and that the moving party is entitled to judgment as a matter of law.” General
       Casualty Insurance Co. v. Lacey, 199 Ill. 2d 281, 284 (2002) (citing 735 ILCS 5/2-1005(c)
       (West 2006)). It should only be granted where the movant’s right to judgment is clear and
       free from doubt. Reed v. Bascon, 124 Ill. 2d 386, 393 (1988). Accordingly, the evidence
       should be construed strictly against the movant (Reed, 124 Ill. 2d at 393), and where fair-
       minded persons could draw different inferences from the facts, summary judgment should
       not be granted (In re Estate of Roeseler, 287 Ill. App. 3d 1003, 1013 (1997)). We review the
       trial court’s entry of summary judgment de novo. General Casualty Insurance Co., 199 Ill.

                                                -6-
       2d at 284.

¶ 29                                  A. Waiver of Fraud Counts
¶ 30        Before we reach the Village’s arguments for reversal, we must first deal with a threshold
       issue raised by Barclay. Barclay argues that when the trial court granted summary judgment
       with respect to the fraud counts in the Village’s complaint, it did so on the merits. Therefore,
       according to Barclay, by failing to argue those merits in its brief, the Village has waived this
       issue. The Village, on the other hand, contends that the trial court’s grant of summary
       judgment was entirely based on the statute of limitations and did not reach the merits.
¶ 31        Based upon our review of the record, we agree with the Village. At the hearing on
       Barclay’s summary judgment motion on September 12, 2011, the discussion was entirely
       focused upon whether Barclay was equitably estopped from raising the statute of limitations
       as a defense. Neither the parties’ counsel nor the trial judge engaged in any substantive
       discussion regarding the fraud counts in the Village’s complaint. Indeed, the trial court
       explicitly based its grant of summary judgment upon its finding that the Village “should have
       pursued the architect and could have pursued the architect well before the statute of
       limitations expired.”
¶ 32        Barclay’s argument on this issue relies upon a statement made by the court during the
       hearing on the Village’s motion for reconsideration. Near the beginning of that hearing, the
       following colloquy occurred:
                “THE COURT: My recollection is I didn’t think there was sufficient evidence to go
            forward on a fraud count against Barclay.
                MR. WALL [counsel for the Village]: We understood your ruling to be that you were
            dismissing our contract claim also. And his argument was, well, that was not brought
            within the statute of limitations and our response that was he was equitably estopped
            from asserting statute of limitations.
                THE COURT: So, in other words, all counts would be covered by the statute of
            limitations?
                MR. WALL: Exactly.”
       Barclay points to the trial court’s initial statement as evidence that it did, indeed, rule upon
       the merits of the Village’s fraud counts. However, it is apparent in context that the trial judge
       simply misremembered his prior ruling and was corrected by counsel for the Village.
       Notably, counsel for Barclay made no objection to opposing counsel’s characterization of the
       trial court’s ruling. The trial court acknowledged its error later in the hearing when it stated,
       “So the issue in this case was whether the Village timely brought its action in a timely
       manner.” In addition, when the court made its final decision to deny the Village’s motion for
       reconsideration, it referred only to the issue of whether Barclay was equitably estopped from
       raising the statute of limitations. Accordingly, it is apparent from the record that the trial
       court’s ruling was not based upon on the merits of the Village’s action, but solely upon the
       statute of limitations.



                                                 -7-
¶ 33                                    B. Equitable Estoppel
¶ 34        Thus, we proceed to consider the Village’s claims of error. The Village first contends that
       Barclay is equitably estopped from raising the statute of limitations because it issued
       misrepresentations intended to keep the Village from discovering that it had a cause of action
       against Barclay, and because Barclay lulled the Village into complacency by undertaking
       responsibility for remedial measures.
¶ 35        Equitable estoppel occurs where a party is barred from asserting certain rights because
       of conduct which the other party relied upon in good faith and was thereby led to change its
       position for the worse. Geddes v. Mill Creek Country Club, Inc., 196 Ill. 2d 302, 313 (2001).
       In order to establish equitable estoppel, a party must show the following:
            “(1) the other person misrepresented or concealed material facts; (2) the other person
            knew at the time he or she made the representations that they were untrue; (3) the party
            claiming estoppel did not know that the representations were untrue when they were
            made and when they were acted upon; (4) the other person intended or reasonably
            expected that the party claiming estoppel would act upon the representations; (5) the
            party claiming estoppel reasonably relied upon the representations in good faith to his or
            her detriment; and (6) the party claiming estoppel would be prejudiced by his or her
            reliance on the representations if the other person is permitted to deny the truth thereof.”
            Id. at 313-14.
¶ 36        A plaintiff claiming estoppel must have had no knowledge or means of discovering the
       true facts within the period of limitations. Nickels v. Reid, 277 Ill. App. 3d 849, 856 (1996)
       (defendant was not equitably estopped from asserting the statute of limitations where
       plaintiff could have discovered his cause of action against the defendant within the period
       of limitations through the exercise of reasonable diligence). As our supreme court has stated,
       “A party claiming the benefit of an estoppel cannot shut his eyes to obvious facts, or neglect
       to seek information that is easily accessible, and then charge his ignorance to others.” Vail
       v. Northwestern Mutual Life Insurance Co., 192 Ill. 567, 570 (1901).
¶ 37        The Village first argues that Barclay is equitably estopped from raising the statute of
       limitations because it misrepresented that Riemer was the cause of the problems with the
       community center, thereby keeping the Village from discovering its cause of action against
       Barclay. In response, Barclay raises two arguments. First, it argues that Article 9.3 of the
       contract between Barclay and the Village precludes application of the discovery rule.
       Therefore, it contends, equitable estoppel cannot be premised upon conduct that delays
       discovery of the wrongful cause of an injury. Second, Barclay argues that the Village had
       sufficient information to pursue a cause of action against Barclay within the period of
       limitations, and given the state of its knowledge, it was not reasonable for it to rely upon
       Barclay’s representations to forbear from bringing suit.
¶ 38        With regard to Barclay’s first argument, we agree that the discovery rule does not apply
       to the instant action. Article 9.3 of the contract between the parties provides:
            “Causes of action between the parties to this Agreement pertaining to acts or failures to
            act shall be deemed to have accrued and the applicable statutes of limitations shall
            commence to run not later than either the date of Substantial Completion for acts or

                                                 -8-
            failures to act occurring prior to Substantial Completion or the date of issuance of the
            final Certificate of Payment for acts or failures to act occurring after Substantial
            Completion.”
       The plain language of this section provides that the period of limitations will expire in a
       fixed time frame from the date of substantial completion, regardless of whether the
       complained-of injury was discovered or even discoverable within that time period. See
       Federal Insurance Co. v. Konstant Architecture Planning, Inc., 388 Ill. App. 3d 122, 128
       (2009) (Article 9.3 is controlling with respect to the accrual date of the statute of limitations
       and precludes application of the discovery rule); Gustine Uniontown Associates, Ltd. v.
       Anthony Crane Rental, Inc., 892 A.2d 830, 836 (Pa. Super. Ct. 2006) (the “obvious intent”
       of Article 9.3 is to “preclude[ ] application of the discovery rule”). Thus, the practical effect
       of Article 9.3 is to transform the statute of limitations into a statute of repose. See Mega v.
       Holy Cross Hospital, 111 Ill. 2d 416, 422 (1986) (statute of repose bars action after a defined
       period of time regardless of plaintiff’s knowledge or lack of knowledge of his cause of
       action); Goodman v. Harbor Market, Ltd., 278 Ill. App. 3d 684, 691 (1995) (discovery rule
       is not applicable to statutes of repose).
¶ 39        However, Barclay presents no law in support of the proposition that the inapplicability
       of the discovery rule prevents plaintiffs from asserting equitable estoppel based upon
       concealment of a cause of action. Indeed, the sole authority that Barclay cites on this point
       is Federal Insurance Co., 388 Ill. App. 3d at 128, in which the court discusses Article 9.3
       generally but makes no mention of equitable estoppel.
¶ 40        Moreover, Illinois case law dealing with statutes of repose shows that, even where the
       discovery rule is not in effect, equitable estoppel may still apply in cases where a defendant
       makes misrepresentations that delay discovery of a cause of action. In Hester v. Diaz, 346
Ill. App. 3d 550, 551 (2004), plaintiff retained defendants to represent her in connection with
       a workers’ compensation claim. When plaintiff’s case was called for hearing, no one
       appeared on her behalf, so the case was dismissed for want of prosecution. Id. at 551.
       However, defendants failed to inform the plaintiff that her case had been dismissed; in fact,
       for the next seven years, they reassured her that her case was proceeding as it should. Id. at
       556. Under these facts, the trial court dismissed plaintiff’s legal malpractice suit pursuant to
       the six-year statute of repose for legal malpractice actions. On appeal, plaintiff argued that
       the defendants were equitably estopped from raising the statute of repose. Id. at 555.
       Although the Hester court acknowledged that the statute of repose is not tied in any way to
       the date of discovery of a cause of action, it nevertheless held that plaintiff was entitled to
       raise the issue of equitable estoppel, and it reversed the trial court’s dismissal of her case. Id.
       at 554, 556; cf. Wisniewski v. Diocese of Belleville, 406 Ill. App. 3d 1119, 1151 (2011)
       (“Although a statute of repose does not normally incorporate the discovery rule, a statute of
       repose, nonetheless, can be tolled if a plaintiff does not discover his claim due to fraudulent
       concealment on the part of the defendant.”). Thus, contrary to Barclay’s assertions, the
       existence of Article 9.3 and the inapplicability of the discovery rule do not automatically
       preclude the application of equitable estoppel.
¶ 41        Barclay’s next argument is that, under the facts of this case, the Village had sufficient
       information to pursue a cause of action against Barclay within the period of limitations.

                                                  -9-
       Specifically, it knew that the problems with the building were caused by improper excavation
       for which Barclay was at least partly responsible. Given this information, Barclay argues that
       the Village’s reliance upon Barclay’s assertions that Riemer was at fault was not reasonable,
       as would be required for equitable estoppel.
¶ 42        We agree with Barclay. According to the testimony of the Village’s employees, the
       Village was aware of the following facts within the period of limitations: A 1999 report from
       TSC indicated the presence of peat at the project site. Barclay’s original plan called for
       removal of all of the peat. Pursuant to Barclay’s plan, the bid for the excavation job stated
       that six feet of soil needed to be removed. However, Riemer did not actually excavate to this
       depth. Ennesser, the Village’s building commissioner, personally observed that the hole in
       the ground was not as deep as he expected. Barclay not only knew about this deviation from
       the original bid specifications, but it authorized the deviation. In fact, Village manager Daly
       insisted upon obtaining Barclay’s approval before proceeding with filling and compacting.
       Moreover, on March 19, 2003, TSC sent a report to the Village in which it opined that the
       floor of the building was settling because “the floor slab is floated over the underlying
       unsuitable soils.” (Emphasis added.) Based upon all of this information, a reasonable party
       in the Village’s position would have been put on notice that the likely cause of the problem
       was inadequate excavation of peat, which Barclay had approved.
¶ 43        Notwithstanding all of the foregoing evidence, the Village argues that it was entitled to
       rely upon Barclay’s assertions that Riemer was to blame. The Village cites multiple
       occasions on which Barclay made such assertions. Bilina, the director of the Village’s
       department of recreation, testified that approximately six to eight months after substantial
       completion, he consulted Barclay regarding the sinking floor, and Barclay told him that “it
       was the compaction.” On March 2, 2005, Barclay sent the Village a letter in which it again
       opined that “the compaction of such earthwork and filling was not done correctly.” Finally,
       on December 10, 2005, Barclay’s retained structural engineer, Donovan, stated that “The job
       specifications required existing sub-grade to be tested, then compacted or removed and
       replaced, if necessary. *** I have not been able to find any evidence that this was done.”
¶ 44        However, for the Village to have relied upon Barclay’s assertions, it would have had to
       turn a blind eye to the mounting evidence that Barclay authorized an inadequate excavation
       of the project site. As noted, a party claiming the benefit of equitable estoppel may not shut
       its eyes to the facts and then charge its ignorance to others. Vail, 192 Ill. at 570. In addition,
       we note that Donovan’s December 2005 letter was sent after the period of limitations had
       expired, so it could not have influenced the Village’s decision not to bring suit against
       Barclay within the limitations period.
¶ 45        The Village’s second major argument is that Barclay should be estopped from raising the
       statute of limitations because it lulled the Village into complacency by undertaking
       responsibility for remedial measures until the period of limitations had ended. In support, the
       Village relies upon Axia Inc. v. I.C. Harbour Construction Co., 150 Ill. App. 3d 645 (1986),
       and Senior Housing, Inc. v. Nakawatase, Rutkowski, Wyns & Yi, Inc., 192 Ill. App. 3d 766
       (1989).
¶ 46        In Axia, 150 Ill. App. 3d at 648, plaintiff hired the defendant contractor for the


                                                 -10-
       construction of an office building. Within a year of its completion, plaintiff notified the
       defendant of water leakage and powder deposits on the surface of the building. Id. at 655.
       Over the next four years, the defendant engaged in a continuing course of conduct to repair
       the problems with the building. Id. Eventually, negotiations between the parties broke down,
       and plaintiff brought suit against the defendant. Under those facts, the Axia court found that
       defendant was equitably estopped from raising the statute of limitations, since plaintiff
       forbore from suit in reliance upon defendant’s conduct in correcting the problems. Id. at 656.
       The court explained, “[Defendant] was not merely engaging in negotiation and investigation
       of the problems, but took affirmative steps to remedy the matters in apparent
       acknowledgement of its responsibility under the contract.” Id.
¶ 47       Similarly, in Senior Housing, 192 Ill. App. 3d at 773, the court applied equitable estoppel
       based upon the defendant architect’s remedial measures which lulled the plaintiff into
       forbearing from suit before the expiration of the statute of limitations. Plaintiff had hired the
       defendant to develop a housing center, which developed moisture problems shortly after
       completion. Id. at 768. The defendant “was responsible for and took responsibility to direct
       the repair work,” instructing contractors on multiple occasions as to what remedial steps to
       take and when. Id. at 772. The Senior Housing court explicitly held that the defendant “did
       much more than merely investigate.” Id. at 773. Thus, citing Axia, the Senior Housing court
       found that the defendant was estopped from asserting the statute of limitations as a bar to
       plaintiff’s recovery.
¶ 48       The Village argues that the instant case is analogous to Axia and Senior Housing. We
       find this argument unpersuasive. Although Barclay called for various tests to be performed
       on the project site, it did not take an active role in remediation, unlike the defendants in Axia
       and Senior Housing. The record does not reflect that Barclay took any affirmative steps to
       remedy the sinking floor. Therefore, the Village was not entitled to rely upon Barclay’s
       actions in this regard to forbear from bringing suit against Barclay, and Barclay is not
       equitably estopped from raising the statute of limitations.

¶ 49                                 C. Fraudulent Concealment
¶ 50       The Village next contends that Barclay fraudulently concealed the cause of action by
       misrepresenting to the Village that Riemer was to blame for the problems with the
       community center. According to the Village, this fraudulent concealment serves to toll the
       statute of limitations pursuant to section 13-215 of the Code of Civil Procedure, which
       provides:
           “If a person liable to an action fraudulently conceals the cause of such action from the
           knowledge of the person entitled hereto, the action may be commenced at any time
           within 5 years after the person entitled to bring the same discovers that he or she has such
           cause of action, and not afterwards.” 735 ILCS 5/13-215 (West 2010).
       See DeLuna v. Burciaga, 223 Ill. 2d 49, 67-68 (2006) (section 13-215 operates as a tolling
       provision for both statutes of limitations and statutes of repose).
¶ 51       A plaintiff seeking to avail itself of this provision to toll the statute of limitations must
       show that the defendant engaged in affirmative acts or representations designed to prevent

                                                 -11-
       discovery of the cause of action or to induce the plaintiff into delaying the filing of its claim.
       Dancor International, Ltd. v. Friedman, Goldberg & Mintz, 288 Ill. App. 3d 666, 675 (1997).
       However, Illinois courts have declined to apply section 13-215 to toll the statute of
       limitations where “ ‘the claimant discovers the fraudulent concealment, or should have
       discovered it through ordinary diligence, and a reasonable time remains within the remaining
       limitations period.’ ” Turner v. Nama, 294 Ill. App. 3d 19, 27 (1997) (quoting Smith v. Cook
       County Hospital, 164 Ill. App. 3d 857, 862 (1987)); see Witt v. Jones & Jones Law Offices,
       P.C., 269 Ill. App. 3d 540, 544-45 (1995) (plaintiffs could not avail themselves of fraudulent
       concealment doctrine where, notwithstanding the possibility of fraudulent concealment,
       plaintiffs had knowledge of their cause of action within the statutory time frame). In the
       present case, as has been discussed, the Village knew or should have known within the
       period of limitations that the problems with the community center were caused by inadequate
       excavation which was authorized by Barclay. Therefore, even if Barclay had taken action that
       would otherwise constitute fraudulent concealment, the Village would not be able to avail
       itself of the tolling provision in section 13-215. Turner, 294 Ill. App. 3d at 27; Witt, 269 Ill.
       App. 3d at 544-45.
¶ 52       The Village nevertheless argues that Barclay occupied a relation of confidence to the
       Village, such that Barclay was required to disclose all relevant facts regarding the project to
       the Village, and Barclay’s failure to do so constitutes fraudulent concealment in and of itself.
       In support, the Village cites Hagney v. Lopeman, 147 Ill. 2d 458, 463 (1992), in which the
       court states:
           “It is the prevailing rule that, as between persons sustaining a fiduciary or trust or other
           confidential relationship toward each other, the person occupying the relation of fiduciary
           or of confidence is under a duty to reveal the facts to the plaintiff (the other party), and
           that his silence when he ought to speak, or his failure to disclose what he ought to
           disclose, is as much a fraud at law as an actual affirmative false representation or act; and
           that mere silence on his part as to a cause of action, the facts giving rise to which it was
           his duty to disclose, amounts to a fraudulent concealment ***.” (Internal quotation marks
           omitted.)
       See also Connick v. Suzuki Motor Co., 174 Ill. 2d 482, 500 (1996) (stating that “a duty to
       disclose material facts may arise out of a situation where plaintiff places trust and confidence
       in defendant, thereby placing defendant in a position of influence and superiority over
       plaintiff”); Chicago Park District v. Kenroy, Inc., 78 Ill. 2d 555, 561-63 (1980) (silence of
       city alderman regarding bribery scheme constituted fraudulent concealment, since alderman
       was a fiduciary of the plaintiff city).
¶ 53       However, upon the facts of the present case, we find that there is no evidence to show
       that the relationship between the parties was anything but an arm’s-length contractual
       relationship. In this regard, we find the case of Carey Electric Contracting, Inc. v. First
       National Bank of Elgin, 74 Ill. App. 3d 233 (1979), to be instructive. In that case, the court
       stated:
                “Plaintiffs allege they trusted Benchmark and that that trust, plus the dominant
           position Benchmark occupied in their business relationships because it was the general


                                                 -12-
           contractor, operated to create a confidential relationship. We cannot agree. The parties
           herein were all businesses, theoretically operating at arm’s length, and their relationship
           was governed according to contracts made between them. Normal trust between friends
           or businesses, plus a slightly dominant business position, do not operate to turn a formal,
           contractual relationship into a confidential or fiduciary relationship. A confidential
           relationship only goes to a situation where one party, because of some close relationship,
           relies very heavily on the judgment of another. We do not say that businesses linked by
           contract can never be found to be parties in a confidential relationship, but mere
           allegations that one businessman simply trusted another to fulfill his contractual
           obligations is certainly not enough. If we were to hold otherwise, most contracting parties
           might well be found to be in this type of confidential relationship.” (Emphasis added.)
           Id. at 238.
       See also Teachers Insurance & Annuity Ass’n of America v. La Salle National Bank, 295 Ill.
       App. 3d 61, 71 (1998) (normal trust between contracting parties does not, by itself, turn a
       formal contractual relationship into a fiduciary relationship).
¶ 54       Similarly, in the present case, the parties were theoretically operating at arm’s length
       pursuant to a contractual agreement. The Village nevertheless argues that the testimony of
       Village employees shows that the Village placed trust and confidence in Barclay. For
       instance, the Village’s building commissioner Ennesser testified that although he was aware
       that less soil was excavated than originally planned, “I just let it go because I assumed
       [Barclay’s architect] was the man in control and knew what he was doing, and I kind of put
       my faith into him, so....” Likewise, Village manager Daly testified that he trusted Barclay’s
       opinion with regard to the problems with the building. However, as stated in Carey Electric,
       mere allegations that the Village trusted Barclay to fulfill its contractual obligations are
       insufficient to transform their relationship into one of confidence. Carey Electric, 74 Ill. App.
3d at 238; see Teachers Insurance, 295 Ill. App. 3d at 71.
¶ 55       Accordingly, the trial court was correct in granting summary judgment in favor of
       Barclay on this issue. See Bosak v. McDonough, 192 Ill. App. 3d 799, 806 (1989) (summary
       judgment for defendant was proper where the undisputed facts, and the disputed facts read
       in the light most favorable to plaintiff, did not provide clear and convincing evidence of the
       existence of a fiduciary relationship).
¶ 56       Therefore, for the foregoing reasons, we affirm the judgment of the trial court.

¶ 57       Affirmed.




                                                 -13-